Citation Nr: 1212039	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Matthew Brownfield, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister, and a friend



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.  This case has been before the Board on four previous occasions, and has been remanded each time to ensure due process and/or for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The record discloses that service connection for a nervous disorder was denied by the RO in a February 1973 rating decision.  The claim was denied on the basis that a nervous disorder was not demonstrated by the evidence of record.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but a timely appeal was not received.  The Veteran filed a claim for service connection for PTSD in March 2001.  In Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008), the U.S. Court of Appeals held that 

the 'factual basis' of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  In addition, we hold that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury.  It follows that because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  

The Board finds that, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claim for service connection for PTSD must be considered without regard to finality of the February 1973 determination.

The reopened claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.

2.  An unappealed February 1973 rating decision denied service connection for a psychiatric disability other than PTSD.

3.  Evidence received subsequent to the February 1973 rating decision contains diagnoses of psychiatric disabilities to include major depressive disorder, generalized anxiety disorder and bipolar disorder, which were not of record at the time of the prior final denial, and as such, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §  3.304(f) (2011). 


2.  A February 1973 rating decision which denied service connection for an acquired psychiatric disability other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

3.  Evidence received subsequent to the February 1973 rating decision is new and material, and therefore, the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board's decision herein reopens the claim for service connection for an acquired psychiatric disability other than PTSD, any further development or discussion as to VCAA duties to notify and assist, as to the claim to reopen, are rendered moot and would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated August 2001 and May 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2007 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Although VCAA notice was provided after the initial adjudication of the claim, the Veteran was not prejudiced by this notice defect as the claim was readjudicated thereafter.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of PTSD.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which PTSD may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between PTSD and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving a psychiatric disability in service or within one year thereafter.  As the record does not establish the occurrence of an event in service, to which any current PTSD may be related, a VA examination is not warranted.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, Social Security Administration records, private medical records, VA medical records, VA examination reports, a statement from the Veteran's sister and testimony at a hearing before the undersigned.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5) , medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for PTSD.  He has described his stressors in various statements, including at a hearing before the undersigned, as well as to medical providers.  

The service treatment records disclose the Veteran was seen in March 1969 for smothering spells.  The impression was no acute problem.  He reported nervousness in May 1969, and Valium was prescribed.  In September 1969, he related that he started shaking all over the previous night and could not control it.  The impression was possible hyperventilation.  A psychiatric evaluation on the separation examination in January 1971 was normal.  

Personnel records reflect the Veteran's military occupational specialty was in food service.  He served in Thailand from January to November 1970.  He was a cook in Thailand.  It was certified in November 1970 that the Veteran had been seen for psychiatric evaluation and the diagnoses were character disorder, and passive-dependent personality, passive-aggressive type.  In December 1970, in support of a recommendation that the Veteran be discharged prior to the expiration of his term of service, it was noted the discharge was being recommended because of character and behavior disorders manifested by repeated commission of petty offenses and the inability to expend effort constructively.  From March to December 1970, he had been assigned to the U.S. Army Hospital, Bangkok.  His military superiors and the psychiatric examiner agreed that further rehabilitation efforts would be useless.  It was noted he had worked in the food service division, supply and service and the dental clinic from March to December 1970.  His efficiency ratings were unsatisfactory and fair for this time period.  Finally, it was noted he had been punished on three separate occasions under the provisions of Article 15.

When hospitalized by the VA in December 1972 for complaints of nausea after meals, the Veteran also reported he had been rather nervous in the past.  No pertinent diagnosis was made.

On VA general medical examination in January 1973, the Veteran claimed that around 1969, when he was being readied for shipment to Vietnam, he began to have a nervous stomach.  He asserted that six months after his arrival in Thailand, he was hospitalized for five days due to nervousness and a stomach condition.  He claimed he was seen by a psychiatrist on two occasions in service due to personal problems at home.  He stated that when he first returned home, he had bad dreams, but they were not present at that time.  

The Veteran was also afforded a psychiatric examination by the VA in January 1973.  He complained that he had problems, and that he had to solve them.  There was no mental health diagnosis.  The examiner stated the Veteran would have problems accepting society's standards that do not coincide with his.

Social Security Administration records disclose the Veteran was seen by a private physician in November 1998.  The Veteran related the only time he was hospitalized for psychiatric treatment was in Thailand.  He was vague when asked to describe specifics.  He stated he developed PTSD symptoms after his mother shot herself.  The diagnoses were somatoform pain disorder, provisional diagnosis; mood disorder, not otherwise specified; and rule out PTSD.

On VA general medical examination in December 1998, the Veteran reported that while he was stationed in Bangkok, he was sent frequently to load and unload dead bodies.  He stated he had flashbacks of this and of the night his mother committed suicide.  

The Veteran was also afforded a psychiatric examination by the VA in December 1998.  He maintained that when he was in Bangkok, he worked in a hospital assisting with post-mortem examinations.  He related that in Thailand, he took photographs of people involved in a heroin ring at the behest of those in intelligence.  When his roommate noticed the pictures, the Veteran was evasive in answering questions about them.  The Veteran later learned of plans to have him killed.  He related that one day, he got into a cab and heard the driver and another passenger speaking in Thai and, because he understood the language, knew they were speaking of how they were going to kill him, so he jumped out of the cab.  After he told his sergeant, he was then sent back to the states.  The Veteran related another stressful incident.  He said that W.G., a friend with whom he worked on a daily basis and who had been sick for a while, died.  He suggested that his friend not undergo exploratory surgery.  He stated he returned to work and saw a body dripping with blood and he began to pick the body up as that was his typical function at the hospital.  At that point, he learned it was his friend.  He asserted he still had nightmares of this and of his mother dying.  The diagnostic impression was major depression.  

The examiner commented the Veteran described symptomatology consistent with PTSD based on his experiences in service as he described them.  He also presented with symptomatology consistent with major depression.  He described the PTSD as predating the current episode of depression and remaining basically consistent since his discharge from service.  

When seen in a VA outpatient treatment clinic in August 1999, the Veteran asserted he saw some heavy stuff while in Vietnam, although he was kept out of direct combat because his brother was also there.  He claimed his brother often took him on missions, noting he flew a helicopter into combat zones to pick up wounded.  He said he started out in dietetics, was transferred to switch board and then became a medic without any real training.  He reported that after he came home, he ruminated, could not sleep, stopped eating for a time and had no desire to do anything.  He insisted he was on medication for a while, but felt better without it.  The Veteran also stated he witnessed a car accident in 1987, and he tried to rescue the occupants, but the car exploded as he attempted to reach the children.  He maintained he was hospitalized with burns.  Finally, he related his mother shot herself in 1990.  In March 2001, the Veteran claimed to be fed up with bottled in stress relating to his service in Vietnam.

VA outpatient treatment records disclose that in January 2003, the Veteran reported his depression began in service after viewing and transporting the dead body of a good friend.  He also claimed he had experienced many traumas throughout his life.  He noted he had been physically assaulted by police several years earlier and that his mother shot herself in his presence, and that she died in his arms.  He described the in-service stressor in which he befriended an ill soldier who asked him for advice concerning exploratory surgery.  The Veteran did not provide the name of the soldier in this account.  He noted he told the other soldier he was skeptical about the surgery.  He stated he was never the same since the time he saw his friend's body in the morgue on the day after the surgery.  The examiner stated the Veteran met the criteria for a lifetime diagnosis of PTSD, based on his self-report.  However, his scores on testing indicated he did not meet the criteria for a current diagnosis.  The examiner concluded the diagnoses were bipolar disorder with mood congruent psychotic features and PTSD, lifetime and current.

In a March 2001 statement, the Veteran noted that while he was worked at the U.S. Army Hospital in Bangkok, he had to take bodies from the morgue on several occasions.  He also assisted in loading dead bodies on an airplane.  He maintained he became friends with a patient, Mr. G., while working on the ward in 1970.  He noted he tried to convince him to wait to have surgery, but Mr. G. went ahead with it and died.

In a statement dated July 2003, the Veteran's sister reported her family received a letter from the Veteran after he had been shipped to Thailand.  The Veteran related that his friend, Private G., became very ill shortly after they met.  When the private asked him for his opinion whether he should have surgery, the Veteran said he had to make the decision.  Several weeks later, his roommate requested he help him do something.  When they arrived at the hospital, they went into a room where there was a coffin on the floor beside a gurney.  There was a dead body on the gurney wrapped in a sheet.  While moving the body, the sheet fell off, and the Veteran could see the body, which was covered with blood, was his friend, Private. G.  The Veteran became hysterical because he had never seen a dead body before.  

The Veteran's sister stated she received another letter from the Veteran several weeks after his friend died.  He had gone to a bar with his girlfriend.  While minding their business, three people came by and called the Veteran a racial epithet.  He and his girlfriend tried to leave the bar, but they were jumped by the other people.  When the Veteran told his commander what had happened, he was told it was nothing more than a barroom brawl.  The statement indicates the Veteran was badly beaten and had two black eyes.

In October 2003, a VA physician stated he was not willing or able to attest to a connection between the Veteran's military experiences and his currently diagnosed bipolar disorder.  He noted the Veteran did not receive psychiatric treatment in service, and was discharged for being unfit for service.

Following a VA psychiatric examination in March 2005, the diagnoses were PTSD, chronic and moderate by history; major depression, by history; bipolar disorder, by history; alcohol dependence, in sustained remission; and analgesics abuse, by history.

The Board acknowledges the Veteran has been diagnosed with PTSD following some evaluations.  When such diagnoses have been made, they have been predicated on the Veteran's description of his in-service stressors.  The record demonstrates the Veteran has provided conflicting reports concerning his stressors and, therefore, his statements lack credibility.  He has provided inconsistent accounts of his stressors.  The Board notes that when he first related the story of W.G., during the VA psychiatric examination in December 1998, he described him as a friend with whom he worked on a daily basis.  However, other times, he indicated he met Private G. in the hospital.  He has also furnished different accounts of how he saw the dead body of his friend.  

The Veteran has claimed he worked in the morgue while in Thailand.  However, the personnel records indicate he was a cook there, and that he also worked in service and supply and the dental clinic.  At a VA outpatient clinic in August 1999, he stated he was a medic.  At that time, he also asserted he had served in Vietnam.  Again, there is nothing in the record to support either of these allegations.  

The Board notes that the Veteran asserted in January 2003 that his mother had died in his arms.  Although he reported on several other occasions she had shot herself, this is apparently the only time he made that claim.  This would seemingly be a significant fact to bring out when stating she had killed herself.  

The Board also points out that in light of his allegation regarding having been attacked in a bar, the RO sent the Veteran a letter in April 2011 requesting that he furnish additional information concerning that incident.  No response was received.  

During the hearing before the undersigned, the Veteran testified he was admitted to a VA hospital following his discharge from service due to problems sleeping.  While the record demonstrates the Veteran was hospitalized by the VA in December 1972, less than two years after his discharge from service and the hospital report did reflect he reported nervousness in the past, there is nothing to indicate he was treated for any psychiatric problems at that time.  

In light of the numerous inconsistencies in his statements, the Veteran is not found to have presented credible lay assertions in this case.  Although the Veteran is competent to report his symptoms, the Board does not find him to be credible in this regard as the contemporaneous findings in service demonstrated normal findings at the separation examination, without indication of any psychiatric difficulties.  The Board also acknowledges that the Veteran's siblings and a friend testified that he was a different person after he returned from service.  As a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of PTSD, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).    

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of PTSD.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

New and Material Evidence - Psychiatric Disability Other Than PTSD

As noted above VA medical records reflect diagnoses including major depressive disorder, generalized anxiety disorder and bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted; therefore, the Board finds that the Veteran is also seeking service connection for a psychiatric disability other than PTSD, however diagnosed.  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record.  

However, as noted in the Introduction section, service connection for a nervous disorder (other than PTSD) was denied by the RO in February 1973, and the Veteran did not file an appeal of this determination.  As such, that determination is final.  38 U.S.C.A. § 7105.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board "does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the [RO] may have determined in this regard is irrelevant.").  Thus, the Board will adjudicate the question of whether new and material has been received.  
The Board notes that the RO has not adjudicated the claim of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD.  However, as the Board decision herein which reopens the claim is a grant of full benefits to that extent, the Veteran is not prejudiced by the Board's adjudication of the matter at this time.

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, the service treatment records show the Veteran reported nervousness in May 1969.  It was also indicated when he was hospitalized by the VA in December 1972 that he had been rather nervous in the past.  The January 1973 VA psychiatric examination noted that overt anxiety was not present, and no mental health diagnosis was given.  The February 1973 rating decision denied the claim for service connection for a psychiatric disability (other than PTSD) on the basis that a nervous disorder was not demonstrated by the evidence of record.  

Evidence received subsequent to the January 1973 denial includes diagnoses of major depressive disorder, generalized anxiety disorder and bipolar disorder.  Such diagnoses establish an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the February 1973 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claim for service connection claim for a psychiatric disability other than PTSD is reopened.


ORDER

Service connection for PTSD is denied.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability other than PTSD is reopened, and the appeal, to this extent, is granted.


REMAND

As noted above, service treatment records reflect that the Veteran complained of nervousness in service, and post service treatment records reflect current psychiatric diagnoses including major depressive disorder, generalized anxiety disorder and bipolar disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As the record establishes the occurrence of an event in service (i.e. complaint of nervousness), to which any current psychiatric disability other than PTSD may be related, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  Afford an appropriate period for response. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the presence and etiology of all psychiatric disabilities, other than PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disability, other than PTSD, that is related to active service, to include a complaint of nervousness in May 1969.  Rationale should be provided for the opinion offered.  If an opinion cannot be provided without resort to speculation, the basis for the inability to provide such an opinion should be set forth, to include identifying any additional information necessary to provide such an opinion.  

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

3.  Following completion of the action requested above, adjudicate the claim for service connection for an acquired psychiatric disability, other than PTSD.  If the benefit sought is not granted to the Veteran's satisfaction the RO should issue a statement of the case and afford an appropriate period for response.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


